Citation Nr: 0827552	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  03-07 146	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for right shoulder 
tendonitis.

3. Entitlement to service connection for left shoulder 
tendonitis.

4. Entitlement to service connection for otitis media.

5. Entitlement to service connection for tinnitus to include 
as secondary to otitis media.

6. Entitlement to service connection for vertigo to include 
as secondary to otitis media.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

J.Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1975 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2002 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2003, the veteran in writing withdrew his notice 
of disagreement to the rating decision, denying his claim for 
a clothing allowance.

In June 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  During hearing and on the 
record, the veteran withdrew from his appeal the claim of 
service connection for bronchitis and the claim for increase 
for seborrheic dermatitis.  Also at the hearing, the veteran 
submitted additional medical evidence and waived initial 
consideration of the evidence by the RO.  A transcript of the 
hearing is in veteran's file.

In a decision in March 2005, the Board reopened the claim for 
service connection for right shoulder tendonitis and remanded 
the claim and the other claims for further development.  On 
the claims decided, the requested development has been 
completed, and no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998). 



In November 2001, the veteran claimed service connection for 
otitis media, which was referred to an agency of original 
jurisdiction in the Board's remand in March 2005.  As the 
claim has not been adjudicated and as the claim is 
inextricably intertwined with the pending claims of service 
connection for tinnitus and vertigo to include as secondary 
to otitis media, the claims of service connection are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. Chronic depression was not affirmatively shown to have 
been present coincident with service; and currently diagnosed 
major depressive disorder, first diagnosed after service, is 
unrelated to depressive symptoms during service. 

2. Right shoulder tendonitis is not currently shown. 

3. Left shoulder tendonitis is not currently shown.


CONCLUSIONS OF LAW

1. Depression, included major depressive disorder, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2. Tendonitis of the right shoulder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §3.303 (2007).  

3. Tendonitis of the left shoulder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §3.303 (2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in June 2002, in November 2002, and in September 2005.  
The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  The notice included 
the provisions for the effective date of the claims and for 
the degree of disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (the relative duties of VA, 
except for identifying the type of evidence needed to 
substantiate the effective-date claim); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in September 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).  

The extent the provision for the degree of disability 
assignable was not timely provided and the claims were not 
thereafter readjudicated after the VCAA notice was provided 
in the supplemental statement of the case in September 2007, 
the notice was defective, but as the claims of service 
connection are denied, no disability rating can be assigned 
as a matter of law and therefore there is no possibility of 
any prejudice to the veteran with respect to this limited 
VCAA content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The VA has provided the veteran 
with current examinations containing sufficient clinical 
findings and medical opinions to adjudicate the current 
claims decided. 



As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Service Connection for Depression 

The service treatment records, including the reports of 
entrance and retirement examinations, show that in December 
1992 the veteran complained of having some depression.  
On retirement examination, the veteran denied a history of 
depression, and the psychiatric evaluation was normal. 

After service, service department records show that in August 
2001 the veteran complained anxiety.  History included 
symptoms of depression.  It was noted he had lost his wife 
and daughter a year earlier.  The assessment was anxiety, 
panic attacks, and depression.  In September 2001, the 
assessment was bereavement and decreased symptoms of anxiety.  
In March 2002, the assessment was depression.  In May 2002, 
there was a one-year history of depression, and the 
assessment was depression.  In December 2004, it was noted 
that the veteran was being treated for anxiety and 
depression.

VA records disclose that in May 2004 the veteran was 
evaluated for an episode of depression in 2000, following the 
death of his wife and daughter.  The diagnosis was probable 
chronic clinical depression.

In June 2004, the veteran testified that depression was first 
diagnosed in 2000 after his wife died, whom he was taking 
care of during her long illness, which began while he was on 
active duty. 

On VA examination in September 2006, the veteran stated that 
he had depression and anxiety related to the death of his 
wife and the death of his stepdaughter, who died two weeks 
before his wife.  Also, he stated that he has been treated by 
a private psychiatrist for two years and that he was a VA 
counselor, too.  The pertinent diagnosis was depressive 
disorder.  The examiner expressed the opinion that the 
current depressive symptoms were unrelated to the one 
notation of depression in December 1992 during service 
because the veteran attributed his symptoms of depression to 
the death of his wife.  

On VA examination in January 2007, the examiner was asked to 
address the question of whether the current depression was 
related to depressive symptoms in 1992 during service.  After 
a review of the record, the examiner reported that it was 
less likely as not that the current diagnosis of major 
depressive disorder was the result of depressive symptoms in 
1992 because there was no mention of depression in the record 
between 1992 and 2002. 

Analysis 

On the basis of the service treatment records, chronic 
depression was not affirmatively shown during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The service treatment records do show a single entry in 
December 1992 of symptoms of depression, but on retirement 
examination, the veteran denied a history of depression, and 
the psychiatric evaluation was normal. 

As there was a single entry of depressive symptoms, the 
service treatment records lack the required combination of 
manifestations sufficient to identify a chronic psychiatric 
disorder and sufficient observation to establish chronicity 
of such a disorder during service, as the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

After service, a history of depression was noted in August 
2001. In March 2002, the assessment was depression.  In May 
2002, there was a one-year history of depression, and the 
assessment was depression.  In May 2004, it was noted that 
the veteran was evaluated for an episode of depression in 
2000, following the death of  his wife and daughter.  The 
diagnosis was probable chronic clinical depression.  In June 
2004, the veteran testified that depression was first 
diagnosed in 2000 after his wife died, whom he was taking 
care of during her long illness, which began while he was on 
active duty. 

The period without documented complaints of depressive 
symptoms from 1992 to 2002 interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.); Forshey v. Principi, 284 F.3d 1335 (Fed. 
Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

The absence of medical evidence of continuity of 
symptomatology combined with the absence of psychiatric 
symptoms on separation examination outweigh the veteran's 
statements of continuity, and therefore the veteran's 
statements are not probative on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, the preponderance of the 
evidence is against the claim of service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b). 

As for service connection based on the initial documentation 
of major depressive disorder after service under 38 C.F.R. § 
3.303(d), a psychiatric disorder is not a condition under 
case law, where lay observation has been found to be 
competent as to the presence of the disability. 

Where, as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that he had a depressive disorder 
during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 



On the question of medical causation, that is, whether the 
current major depressive disorder is related to symptoms of 
depression during service, on VA examination in September 
2006, the examiner expressed the opinion that the current 
depressive symptoms were unrelated to the one notation of 
depression in December 1992 during service because the 
veteran attributed his symptoms of depression to the death of 
his wife.  

On VA examination in January 2007, the examiner was asked to 
address the question of whether the current depression was 
related to depressive symptoms in 1992 during service.  After 
a review of the record, the examiner reported that it was 
less likely as not that the current diagnosis of major 
depressive disorder was the result of depressive symptoms in 
1992 because there was no mention of depression in the record 
between 1992 and 2002.

The evidence, pertaining to medical causation, opposes, 
rather than supports, the claim. 

As the Board may consider only independent medical evidence 
to support its findings on questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, and 
as there is no favorable competent medical evidence to 
support the claim of service connection for depression, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Service Connection for Tendonitis 

The service treatment records, including the reports of 
entrance and retirement examinations, show that in June 1995 
the veteran complained that he could not lift his arm.  The 
pertinent finding was tenderness of the "right" shoulder 
and the assessment was tendonitis.  



On retirement examination, the veteran gave a history of 
shoulder pain.  The examiner noted that the veteran had a 
painful "left" shoulder due to tendonitis in 1995 without 
recurrence.  The evaluation of the upper extremities was 
normal, except for left hand weakness. Tendonitis was not 
listed as a defect or diagnosis by the examiner. 

After service, on VA examination in February 1996, medical 
history included tendonitis, but there was no finding or 
diagnosis of tendonitis of either shoulder.    

Service department records show that in August 1999 the 
veteran complained of intermittent painful shoulders of six 
years' duration.  Rotator tendonitis was suspected.  In 
August 2001, the veteran complained of intermittent bursitis 
of the shoulders of six years' duration.  The assessment was 
rotator bursitis.  In January and February 2002, the veteran 
complained of right shoulder pain that was associated with 
cervical radiculopthy. 

In June 2004, the veteran attributed his shoulder problems to 
heavy lifting and moving of equipment, including filing 
cabinets, weighing over 700 pounds, during his 20 years of 
military service.    

On VA examination in January 2007, the veteran stated that he 
injured his right shoulder in a motorcycle accident in 1977 
or 1978 and that he injured his left shoulder when he fell 
off a truck in 1977.  On examination, the examiner found no 
evidence of any shoulder condition.  X-rays were normal.  The 
examiner reported that after a review of the service 
treatment records there was no evidence of a shoulder injury 
in 1977 or in 1979, when the veteran was involved in a motor 
cycle accident.  The examiner reported that on an orthopedic 
evaluation in 1978 there was no complaint, history, finding, 
or abnormality of either shoulder, that in 1989 tens years 
after the alleged injuries the veteran was demonstrating full 
fitness as a participate in Wellness Aerobics, and that it 
was not until 1995 the veteran complained he could not lift 
his arm and tendonitis was noted.    



The examiner stated that the veteran's history of shoulder 
injuries in 1977 or 1978 was inconsistent with the record as 
there was no documentation regarding either shoulder, except 
in 1995, during service and no documentation after service of 
a chronic shoulder condition.  For these reasons, the 
examiner concluded that there was no current evidence of a 
bilateral shoulder disorder. 

Analysis

On the basis of the service treatment records, chronic 
tendonitis of either shoulder was not affirmatively shown 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

The service treatment records do show that in June 1995 the 
veteran complained that he could not lift his arm, and the 
pertinent finding was tenderness of the "right" shoulder 
and the assessment was tendonitis.  On retirement 
examination, the veteran gave a history of shoulder pain.  
The examiner noted that the veteran had a painful "left" 
shoulder due to tendonitis in 1995 without recurrence.  The 
evaluation of the upper extremities was normal, except for 
left hand weakness. Tendonitis was not listed as a defect or 
diagnosis by the examiner. 

Although shoulder tendonitis was noted during service, this 
alone is not enough to establish service connection.  There 
must be a current disability resulting from the injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997). 

After service, on VA examination in February 1996, medical 
history included tendonitis, but there was no finding or 
diagnosis of tendonitis of either shoulder.  Service 
department records show that in August 1999 the veteran 
complained of intermittent painful shoulders of six years' 
duration.  Rotator tendonitis was only suspected, but not 
diagnosed.  In August 2001, the veteran complained of 
intermittent bursitis of the shoulders of six years' 
duration.  



The assessment was rotator bursitis, which was not associated 
with tendonitis in 1995 during service. .  In January and 
February 2002, the veteran complained of right shoulder pain 
that was associated with cervical radiculopthy.  On VA 
examination in January 2007, the examiner concluded that 
there was no current evidence of a bilateral shoulder 
disorder. 

Although the veteran is competent to describe symptoms of 
painful shoulders, tendonitis is not a condition under case 
law where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, competent medical evidence is 
required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For this reason, the Board rejects the 
veteran's statements, as to whether or not he current has 
tendonitis of either shoulder, as competent evidence to 
substantiate the claims.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  



As the Board may consider only independent medical evidence 
to support its 
finding on a question involving a medical diagnosis, not 
capable of lay observation, and as there is no competent 
medical evidence of current tendonitis of either shoulder, 
there can be no valid claims for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claims 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER 

Service connection for depression is denied.

Service connection for right shoulder tendonitis is denied. 

Service connection for left shoulder tendonitis is denied.


REMAND

The claim of service connection for otitis media is 
inextricably intertwined with the pending claims of service 
connection for tinnitus and for vertigo to include as 
secondary to otitis media because the claims are so closely 
tied together that a final Board decision cannot be rendered 
unless the claim of service connection for otitis media has 
been adjudicated.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) 
(A claim is inextricably intertwined with other claim if it 
could have significant impact on the pending claim.).



Accordingly, the case is REMANDED for the following action:

1. Provide the veteran VCAA notice on 
the claim of service connection for 
otitis media, and then adjudicate the 
claim.  If the claim is denied and an 
appeal is perfected, return the case to 
the Board.  

2. Readjudicate the claims of service 
connection for tinnitus and vertigo to 
include as secondary to otitis media.  
If any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


